t c no united_states tax_court rhone--poulenc surfactants and specialties l p gaf chemicals corporation a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r’s notice of final_partnership_administrative_adjustment fpaa treated transfers of business_assets to p’s partnership as taxable sales by p rather than as nontaxable transfers in exchange for partnership interests under sec_721 i r c p a partner other than the tax_matters_partner filed the petition and then moved for summary_judgment on the ground that the period of limitations for assessing any_tax resulting from this partnership proceeding has expired r alleges that failure to report the sale on p’s return resulted in omission of more than percent of reported gross_income so that pursuant to sec_6501 e a i r c the period for assessing tax did not expire until years after p’s return was filed the fpaa was issued several days before the expiration of years from the filing of p’s return held sec a i r c includes an alternative minimum period of limitations applicable -- - to all partners sec a i r c does not preclude the applicability to specific partners of a longer period of limitations such as the 6-year period in sec_6501 a i r c assuming there was inadequate disclosure of p’s alleged omission_of_income the running of the 6-year period of limitation was suspended when the fpaa was issued pursuant to sec d i r c and the issue of adequate_disclosure of the allegedly omitted income presents genuine issues of material fact summary_judgment will be denied albert h turkus pamela f olson william f nelson and anne be collier for petitioner john a guarnieri craig connell and ruth m spadaro for respondent opinion ruwe judge this case is a partnership-level action based on a petition filed pursuant to sec_6226 ' sec_6226 is one of a group of provisions concerning the tax treatment of partnership items that was added to the code by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 tefra partnership provisions the ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the tefra partnership provisions have been amended since their enactment in and now constitute sec_6221 through matter before the court is petitioner’s motion for summary_judgment based on the claim that the period of limitations for making assessments of tax has expired the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of the notice of final_partnership_administrative_adjustment must be commenced however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings would be of no avail because the expiration of the period for assessing tax against the partners if properly raised would bar any assessments attributable to partnership items generally in order to be a party to a partnership action a partner must have an interest in the outcome if the statute_of_limitations applicable to a partner bars the assessment of tax attributable to the partnership items in issue that partner would generally not have an interest in the outcome see sec_6226 and d however we have held that a partner may sec_6226 and d provides sec c partners treated as parties --if an action is brought under subsection a or b with respect to a partnership for any partnership taxable year-- each person who was a partner in such partnership at any time during such year shall be treated as a party to such action and the court having jurisdiction of such action shall allow each such person to participate in the action continued q4e- participate in such action for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired and that we have jurisdiction to decide whether that assertion is correct see 98_tc_607 respondent does not dispute our jurisdiction over this issue ’ continued sec_6226 partner must have interest in outcome --- in order to be party to action ---subsection c shall not apply to a partner after the day on which-- a the partnership items of such partner for the partnership taxable_year became nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 or b the period within which any_tax attributable to such partnership items may be assessed against that partner expired we note that in congress amended sec_6226 in order to specifically provide that a partner may raise the statute_of_limitations defense in a partnership proceeding for partnership years ending after date the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_1027 added the following sentence to the end of sec_6226 b notwithstanding subparagraph b any person treated under subsection c as a party to an action shall be permitted to participate in such action or file a readjustment petition under subsection b or paragraph of this subsection solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person and the court having jurisdiction of such action shall have jurisdiction to consider such assertion i introduction petitioner is a delaware corporation with its principal_place_of_business in wayne new jersey rhone-poulenc surfactants and specialties l p is a delaware limited_partnership ’ petitioner is a partner in the partnership other than the tax_matters_partner by notice of final_partnership_administrative_adjustment dated date the fpaa respondent proposed adjustments with respect to the partnership for its taxable calendar_year the parties have presented us with questions of law that were we to answer them as petitioner requests would leave us without any genuine issue of fact however we do not answer those questions as petitioner requests we are left with a genuine issue of fact therefore summary disposition is inappropriate see rule b ii discussion a respondent’s adjustments respondent has not adjusted any item_of_income 10ss deduction or credit of the partnership but he has challenged the partnership’s treatment of a certain transfer of property -for convenience we use the terms partnership and partner without deciding whether a partnership existed or petitioner was a partner in that partnership conclusions that respondent disputes ‘petitioner has requested a hearing on the motion the parties’ submissions fully set forth their respective positions and we see no need for any further argument therefore we have not granted petitioner’s request for a hearing -- - petitioner is a subsidiary of gaf corporation a delaware corporation gaf the transfer was made by petitioner and another subsidiary of gaf and the property in question consists of assets related to businesses carried on by those two subsidiaries ’ the partnership characterized the transfer as a contribution of property to the partnership in exchange for an interest in the partnership respondent’s challenge is based on his conclusion that the transfer constituted a sale and not a contribution of the property to the partnership respondent reaches that conclusion based on two sometimes independent hypotheses there was no partnership and the transferor of the property received no partnership_interest in exchange therefor the parties are in agreement that this case involves one or more partnership items ’ ‘for simplicity when discussing the transfer we use the term petitioner without distinction to refer to petitioner its parent gaf corporation and its sister subsidiary sfor example respondent claims in the alternative there was no partnership if there were a partnership the transfer was not to it but to a related_party and if there were a partnership and the transfer were to it the transfer was not in exchange for an interest in the partnership but rather was a sale to the partnership sec_301 a -1 a proced admin regs provides that the term partnership_item includes contributions to the partnership the fact that the partnership might be determined to be a sham in proceedings under the tax equity and fiscal responsibility act of tehfra publaw_97_248 96_stat_324 does not preclude the applicability of the tefra provisions see sec_6233 oceanic leasing v commissioner t c continued - the partnership filed its income_tax return form_1065 u s partnership return of income the return on either september or b arguments of the partie sec_1 introduction sec_6501 provides a general period of limitations for assessing and collecting any_tax imposed by the code sec_6501 defines the period in relation to the filing of the return of the person liable for tax in this case the petitioner rather than the partnership section a sets forth a minimum period for assessing any income_tax with respect to any person that is attributable to any partnership_item or affected_item this minimum period is defined in relation to the filing of the partnership return this minimum period can be greater than or less than the period of limitations in sec_6501 the principal disagreement between the parties concerns the relationship between section and sec_6501 petitioner argues that section stands alone and describes a period that is independent of any period described in sec_6501 respondent argues that section does not stand alone but continued memo sec_301_6233-1t a c temporary proced admin regs fed reg big_number date the parties disagree on this point but that disagreement is of no consequence to our disposition of petitioner’s motion --- - describes an add on period that in some circumstances extends the period prescribed by sec_6501 but would never subtract from that period respondent concedes that if we agree with petitioner the motion should be granted petitioner’s claims petitioner claims and respondent agrees that more than years elapsed between both the due_date and filing of the partnership return and the issuance of the fpaa and the partnership did not omit any amount from gross_income on that basis petitioner claims that any assessment of tax with respect to respondent’s adjustments is barred by the 3-year period of limitations found in section a in response to respondent’s argument that section a merely extends the sec_6501 period in some instances and is inapplicable in this case petitioner answers sec_6501 is inapplicable to the assessment of any_tax attributable to any partnership_item ’ the parties are in agreement that this case involves one or more partnership items respondent claims that if his determination of partnership items is sustained nonpartnership_items of one or more partners will be affected affected items resulting in computational adjustments to the tax_liabilities of those partners see sec_6231 and sec_301 a -1t temporary proced admin regs fed reg date if the determination of any affected_item requires a partner-level determination then the deficiency procedures contained in sec_6211 through will apply to the determination of such affected_item see sec a if the determination of any affected_item does not require a partner-level determination then the aforementioned deficiency procedures will not apply to the determination of such affected continued - even if sec_6501 is applicable the sec_6501 period had expired by the time the fpaa was issued because petitioner had adequately disclosed all of its gross_income for the year of the transfer and thus avoided the 6-year period provided for in sec_6501 e a in the case of a substantial omission_of_income and even if sec_6501 e a is applicable and the sec_6501 e a period did not expire before the fpaa was issued the issuance of the fpaa did not suspend the running of the sec_6501 e a 6-year period of limitations which has since expired respondent’s claims respondent argues that if his adjustments are sustained a substantial gain will be recognized to petitioner on account of the transfer respondent claims that petitioner’s omission of that gain from its corporate return constitutes a substantial omission_of_income which was not adequately disclosed by petitioner with the consequence that the sec_6501 period of limitations for the assessment of any_tax with respect to petitioner is years rather than years respondent acknowledges that sec_6225 imposes a bar on the assessment of any deficiency attributable to any partnership_item until the completion of the partnership-level proceedings respondent continued item see sec a -- - believes that prior to expiration of the sec_6501 e a period the running of that period was suspended by section d when respondent mailed the fpaa to the tax_matters_partner respondent believes that the sec_6501 e a period remains suspended today c analysi sec_1 introduction two views have long competed regarding the basic nature of a partnership the aggregate_theory considers a partnership to be no more than an aggregation of individual partners the entity_theory characterizes a partnership as a separate_entity see generally bromberg ribstein bromberg and ribstein on partnership sec dollar_figure the substantive law with respect to the income_taxation of partners and partnerships is found in subchapter_k chapter subtitle a of the internal_revenue_code subchapter_k authorities on partnership_taxation have stated that subchapter_k does not espouse either the aggregate or the entity_theory of partnerships but rather blends the two theories see mckee et al federal taxation of partnerships and partners par dollar_figure 2d ed that blending of the aggregate and entity theories is a primary source of uncertainty in the application of subchapter_k see id at par and no doubt is responsible at least in part for our description of the provisions of subchapter_k as distressingly complex and confusing 41_tc_535 n affd 352_f2d_466 3d cir subtitle f of the code is concerned with procedure and administration both section and sec_6501 are contained in subtitle f section is one of a group of provisions concerning the tax treatment of partnership items that was added to the code by tefra for income_tax purposes partnerships are not taxable entities see sec_701 which reflects the view that a partnership is no more than an aggregation of its members any income_tax attributable to partnership items is assessed at the partner level thus any statute_of_limitations provisions that limit the time period within which assessment can be made are restrictions on the assessment of a partner’s tax before tefra adjustments with respect to partnership items were made to each partner’s income_tax return at the time and if that return was examined see h conf rept pincite 1982_2_cb_600 an administrative settlement or judicial determination of a disagreement between a partner or partners and the commissioner bound only the parties thereto and did not bind other partners or bind the commissioner with respect to other partners see id the tax writing committees explained the tefra partnership provisions as follows t he tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than in separate proceedings with the partners id pincite c b pincite thus sec_6221 provides for the determination of all partnership items at the partnership level rather than at the partner level ’ like subchapter_k however the tefra partnership provisions blend the entity and aggregate theories for example if a partner enters into a settlement agreement with the commissioner with respect to all partnership items for a partnership year they become nonpartnership_items with respect to that partner and further partnership-level proceedings are of no consequence to that partner see sec_6231 c because the tefra partnership provisions blend the two theories subtitle f with respect to partnerships like subchapter_k is distressingly complex and confusing the tefra partnership provisions that we are required to interpret in this case are those referring to the period of limitations for assessing tax in interpreting these provisions we must keep in mind the supreme court’s admonition that statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government e i dupont de nemours co v davis u s 2a partnership_item is any item reguired to be taken into account for the partnership’s taxable_year to the extent regulations provide that such item is more appropriately determined at the partnership level rather than at the partner level see sec_6231 - - see also 464_us_386 102_tc_380 94_tc_863 affd 954_f2d_653 11th cir relationship between sections and a introduction simply put respondent believes that sections and contain alternative periods within which to assess tax with respect to partnership items with the later-expiring--period governing in a particular case petitioner believes that the period for assessing tax with respect to partnership items is the later of years from the partnership return_due_date or filing_date which is referred to in section a both sides refer to dicta which lends support to their respective position and both acknowledge that no court has ruled directly on this issue we conclude that respondent’s position is correct b section and sec_6501 contain alternative periods of limitations to understand the parties’ arguments it is necessary to understand the code’s structure with respect to periods of limitations in pertinent part sec_6501 provides sec_6501 general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed e substantial omission of items --except as otherwise provided in subsection c -- income taxes ---in the case of any_tax imposed by subtitle a-- a general_rule --if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed ora proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph-- in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or ina statement attached to the return ina manner adequate to apprise the secretary of the nature and amount of such item in pertinent part section provides sec a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions emphasis added sec_6501 unequivocally provides the period of limitations within which the amount of any_tax imposed by this - - title shall be assessed sec_6501 emphasis added generally the period of limitations so provided i sec_3 years from the date the taxpayer’s return was filed but varies in the case of certain enumerated exceptions see eg sec_6501 d e f h the pertinent language of section is tlhe period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of the filing or due_date of the partnership return emphasis added section provides a minimum period of time for the assessment of any_tax attributable to partnership items or affected items notwithstanding the period provided for in sec_6501 which is ordinarily the maximum period for the assessment of any_tax the section minimum period may expire before or after the sec_6501 maximum period ’ indeed sec_6501 cross- references section by providing for extension of period 13for example the 3-year minimum period described in sec a will expire on april of year four in the case of a partnership return timely made without extension for year one a calendar_year while the 3-year maximum period described in sec_6501 will expire on august of year four in the case of an individual partner’s return made with automatic 4-month extension for year one if a partner is a corporation which timely makes its return without extension for year one on march of year two the 3-year maximum period described in sec_6501 will expire month earlier on march of year four than the 3-year minimum period described in sec a - in the case of partnership items as defined in sec_6231 see section emphasis added the court has often stated our understanding that section extends the sec_6501 period with respect to tax attributable to partnership items or affected items see 110_tc_172 supplemented by 110_tc_440 sec_6501 provides generally that respondent ha sec_3 years from the date the return was filed in which to assess the tax sec_6501 provides a cross-reference to section which extends such period in the case of adjustments pertaining to partnership items or affected items ' 99_tc_121 affd 16_f3d_75 5th cir the section limitations_period acts to extend the limitations_period otherwise available under sec_6501 when such period has otherwise expired 87_tc_783 n see section a which extends the period of limitations for assessments of tax ‘attributable to any partnership_item or affected_item ' however we must we are aware that sec_7806 provides that cross- references are made only for convenience and have no legal effect however it is still noteworthy that the cross-reference speaks of an extension of the period of limitations sec_6501 was changed to sec_6501 by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_697 acknowledge that some of our opinions contain dicta to the contrary see for example 101_tc_365 indicating that sec_6501 does not apply to income_tax attributable to partnership items as previously indicated the statements referred to in the aforementioned cases are dicta since those cases did not involve the issue before us cc field_service_advice memoranda internal_revenue_manual petitioner relies on two internal_revenue_service field_service_advice memoranda the fsa’s in arguing that respondent has accepted petitioner’s position even if the fsa’s supported petitioner’s claim the fsa’s have no precedential status see sec_6110 formerly jj both fsa’s however express respondent's position one fsa advised the district_counsel tllinois district that petitioner’s position was initially adopted only because it was considered the more conservative position ie there would never be a statute_of_limitations problem as long as the assessments were always made within the year period but that in the future it would not be advanced the second fsa advised an undisclosed district_counsel to adopt petitioner’s position only because it was questionable whether the taxpayer's individual sec_6501 period remained open petitioner also quotes from the internal_revenue_manual irm in support of its position whatever force as authority -- - the irm may have the guoted provisions from irm sec_4226 are ambiguous and unpersuasive eg the filing_date of an investor’s return is the beginning of the three year sec_6501 statute but irc a at the partnership level probably controls the partnership items even if the partnership return was filed earlier audit internal_revenue_manual cch sec_4226 pincite emphasis added d no inconsistency petitioner directs our attention to various tehfra partnership provisions and other provisions of the code and regulations in an attempt to show a statutory scheme that petitioner argues requires us to interpret section a as a stand-alone statute_of_limitations we consider those sections and regulations cited by petitioner only to express our view that section provides a minimum period of limitations first petitioner cites five sections of the code that by explicitly or implicitly referring to a period of limitations in section a allegedly make clear that section is a le’the internal_revenue_manual does not have the force of law see 59_f3d_1571 n 11th cir while the irs manual does not have the force of law see 44_f3d_795 9th cir the manual provisions do constitute persuasive authority as to the irs’s interpretation of the statute and the regulations lane v commissioner tcmemo_1992_11 statute_of_limitations none of the cited sections are inconsistent with our interpretation that section provides an alternative minimum period of limitations section a holds open the sec_6501 limitations_period as to all partners for a fixed period of time thereby providing a minimum period within which to assess adjustments attributable to partnership items against all partners a general reference to section a as a period of limitations does not demonstrate any intention as to whether the minimum period provided in section a exclusively defines the period of limitations versus only a minimum period or whether it operates on all assessments versus only specified assessments those questions must be answered by examining the provision referenced which in the instance of section a refers to a period for assessing any_tax which shall not expire before the later of the partnership return filing or due_date the period for assessing any_tax that is specifically referred to in section a must of petitioner cites sec_6503 the period of limitations provided in sec_6501 or sec_6502 or section x x ky sec h the running of the period of limitations provided in this section sec d the period of limitation prescribed in section with respect to such partner for assessment of any_tax attributable to such partnership or affected_item sec a c the expiration of the period prescribed by section for making assessments of tax attributable to partnership items for such taxable_year and sec_6234 the period prescribed by section for assessing any_tax under subtitle a which is attributable to any partnership_item or affected_item for the taxable_year involved - - necessity refer to sec_6501 the only change made by section a is the proviso that whatever the applicable_period for assessing any_tax it shall not expire before the minimum period ’ indeed in other instances where congress has used the shall not expire before language of section it has done so without displacing one period of limitations by another see eg sec_6501 we are convinced that if congress had intended to create a completely separate statute_of_limitations for assessments attributable to partnership and affected items the drafters of section would have tracked the language of sec_6501 and simply provided that any_tax attributable to partnership items or affected items shall be 8a similar analysis disposes of petitioner's identical argument with regard to various regulations which reference the sec a period as the period of limitations see sec_301 a -1t b temporary proced admin regs fed reg date and sec_301 a -1 proced admin regs sec_6501 provides sec c exceptions -- special rule for certain amended returns ---- where within the 60-day period ending on the day on which the time prescribed in this section for the assessment of any_tax imposed by subtitle a for any taxable_year would otherwise expire the secretary receives a written document signed by the taxpayer showing that the taxpayer owes an additional_amount of such tax for such taxable_year the period for the assessment of such additional_amount shall not expire before the day days after the day on which the secretary receives such document emphasis added --- - assessed within years of the later of the filing of the partnership return or its due_date e congressional intent because respondent’s position introduces partner specific considerations into the period of limitations issue petitioner believes that respondent’s position introduces the aggregate_theory where congress meant the entity_theory to prevail as stated ' although congress enacted the tefra partnership provisions to allow a unified proceeding to determine partnership items the thfra partnership provisions blend the entity and aggregate theories petitioner has failed to convince us that tn willis et al partnership_taxation par 6th ed it is explained section a provides the general_rule that the limitation period for the assessment of tax attributable to partnership items or affected items for a partnership taxable_year shall not expire before three years after the later of the date on which the partnership return was filed or the due_date without extensions for filing the return this language pointedly is different from the language in the general limitation statute that states that tax shall be assessed within years from the stated date the effect of this provision therefore is to retain the normal three-year limitation period extended for partnership or affected items to at least three years or more in some circumstances after the filing of the partnership return consequently the service has the longer of the period from the filing of the partner’s return or the filing of the partnership return within which to assess tax with respect to partnership items and affected items 'see discussion supra pp -- - congress intended the entity_theory to govern the limitations equation indeed section itself contains partner specific provisions section b provides that the period of limitations can be extended by an agreement entered into by the commissioner with either one or more partners individually or with respect to all partners by an agreement entered into with the tax_matters_partner section c provides that in the case of a fraudulent partnership return different periods of limitations will apply to different partners depending upon the individual partner’s participation in making the partnership return section h suspends the running of the period of limitations with respect to a partner but not all partners during the pendency of a bankruptcy proceeding with respect to such partner congress did not provide for the necessarily synchronous expiration of the period for assessing tax with respect to deficiencies resulting to the partners on account of the unified examination of the partnership for a partnership taxable_year we therefore do not agree that respondent’s theory contravenes congressional intent indeed in congress recognized that the periods for assessing tax against individual partners may vary from partner to partner and specifically provided that an individual partner will be 22sec h was enacted as part of tra sec_1233 111_stat_1023 - - permitted to participate as a party in the partnership proceeding solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person see last sentence of sec_6226 b added to the code by the taxpayer_relief_act_of_1997 publaw_105_34 sec_111 stat effective for years ending after date f internal superfluities finally petitioner argues that respondent’s position creates internal superfluities in section petitioner explains that section c a provides an unlimited section a assessment_period for deficiencies attributable to partnership items and affected items of a partner who acting with intent to evade taxes signs or participates in the preparation of a false or fraudulent partnership return section c a petitioner argues is superfluous if the controlling statute_of_limitations on assessments of deficiencies attributable to partnership items and affected items is contained in sec_6501 because sec_6501 contains an identical unlimited assessment_period again petitioner's arguments are not persuasive an interpretation that renders a statutory provision superfluous 3see supra note containing the complete addition to sec_6226 b -- - should be avoided since it would offend the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect 412_us_609 91_tc_88 we shall not however do violence to the clear language of the statute in furtherance of rule_of statutory construction in any event we are not convinced that respondent’s position renders section c a superfluous we have set forth sections c and c in the margin both sections deal 4sec c provides sec c special rule in case of fraud etc -- false return --if any partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item- a in the case of partners so signing or participating in the preparation of the return any_tax imposed by subtitle a which is attributable to any partnership_item or affected_item for the partnership taxable_year to which the return relates may be assessed at any time and b in the case of all other partners subsection a shall be applied with respect to such return by substituting years for years sec_6501 provides sec_6501 exceptions -- continued - - with false returns petitioner is correct that sec_6501 c provides an unlimited assessment_period in the case of a taxpayer who files a false_or_fraudulent_return with intent to evade tax the definition of fraud for purposes of sec_6501 is the same as the definition of fraud for purposes of sec_6663 which imposes a penalty for fraud see eg chin v commissioner tcmemo_1994_54 with respect to the predecessor to sec_6663 williamson v commissioner tcmemo_1993_246 same richman v commissioner tcmemo_1993_ same callahan v commissioner tcmemo_1992_132 same the elements of fraud are that the taxpayer has underpaid his taxes for each year and that some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 89_tc_1280 81_tc_640 sec_6501 applies to any taxpayer who files a false_or_fraudulent_return with intent to evade tax when a taxpayer files such a return sec_6501 would permit the commissioner continued false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time - - to assess ‘at any time’ the tax for a year in which the taxpayer has filed ‘a false or fraudulent return’ badarracco v commissioner 464_us_384 sec_6501 would literally apply to a partner whose individual or corporate return was fraudulent regardless of whether the partnership return was fraudulent sec_6501 allows for an unlimited period for assessing any_tax for the year in which a fraudulent return was filed regardless of whether some of the tax may be due to nonfraudulent items see 288_f2d_517 2d cir affg tcmemo_1960_32 102_tc_380 thus if sec_6501 applies to a particular taxable_year it clearly permits an open-ended period for any assessment of tax even if part of the assessment was based on nonfraudulent partnership items section c deals specifically with partnership returns it extends the period of limitations with respect to the partners if a partner with intent to evade tax signs or participates in the preparation of a fraudulent partnership return unlike sec_6501 section c applies only to tax attributable to partnership items or affected items for a partner signing or participating in the preparation of a fraudulent partnership return the period for assessing tax attributable to partnership items is unlimited notwithstanding that the fraud does not result in a reduction of that partner’s -- p7 - own taxes see 83_f3d_1410 fed cir there is no requirement in c that the taxes the signer of the partnership return intended to evade must have been the signer’s own certainly section c a applies to tax attributable to partnership items if it is the signer’s own taxes that will be reduced but that possible limited overlap with sec_6501 is insufficient for us to conclude that section c is superfluous given the disjunction between intent and underpayment contained in section c we also note that unlike sec_6501 section c b provides a separate 6-year period for assessment of taxes for partners who did not sign or participate in the preparation of the fraudulent return moreover it is unclear whether the return specified in sec_6501 included partnership returns though we need not address that question here see 96_tc_798 54_tc_1364 affd in part revd and remanded in part 487_f2d_36 7th cir tra sec a 111_stat_1038 amended sec_6501 by adding at the end for purposes of this chapter the term return' means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit - - petitioner further argues that respondent’s position makes section b superfluous because an extension under c extends the sec_6501 period for all purposes section b is not superfluous a valid extension pursuant to sec_6501 operates to extend the period of limitations on assessments and collections with regard to only those taxes that both the secretary and the taxpayer explicitly agree to in writing see sec_6501 see also 38_tc_263 315_f2d_629 3d cir contract principles are pivotal in determining the existence and scope of that agreement because sec_6501 c requires a written_agreement see 101_tc_374 affd 40_f3d_385 5th cir section b imposes a default rule for purposes of determining whether an agreement encompasses assessments that are attributable to partnership items it provides that any agreement under sec_6501 shall apply to partnership-- level adjustments only if the agreement expressly provides that it applies to tax attributable to partnership items see sec b we also note that this limitation on the scope of an agreement under sec_6501 is meaningless if as petitioner argues sec_6501 has no application to the period 7etra sec_1233 sec_111 stat amended code sec b prior to the amendment sec b was sec b - - of limitations for assessments attributable to partnership or affected items g nonfilers in response to petitioner’s policy arguments respondent notes that petitioner’s position leaves a gap with respect to nonfilers ie partners who fail to file their own returns respondent states under petitioner’s proposed interpretation of section if a timely filed partnership return reports income the commissioner would be unable to assess tax attributable to such income more than three years after the partnership return is filed despite the fact that a partner the only party against whom tax may be assessed has filed no return respondent’s point is well taken congress has determined that the period for assessment does not run with respect to nonfilers see sec_6501 section c provides that where no partnership return is filed tax attributable to partnership items or affected items may be assessed at any time section contains no parallel provision for partners who fail to file their own returns this is undoubtedly because the applicable sec_6501 period never begins to run for a nonfiling partner h conclusion respondent carried out the unified examination of the partnership that congress had in mind when it enacted the tefra partnership provisions as a result of that examination respondent determined that an adjustment was necessary and issued -- - a notice of final_partnership_administrative_adjustment since respondent did not make any change in the gross_income of the partnership the special rule_of section c substituting years for years in section a on account of a substantial omission_of_income from the partnership return is of no application nevertheless if respondent’s adjustments are sustained it appears that petitioner has made a substantial omission_of_income from its corporate return with the consequence that absent adequate_disclosure the sec_6501 period of limitations for the assessment of any_tax with respect to petitioner is years rather than years see sec_6501 e a as discussed above sec_6501 provides the period of limitations within which the amount of any_tax imposed by this title shall be assessed sec_6501 sec_6501 contains no exception for deficiencies attributable to partnership items therefore we shall not grant petitioner’s motion to the extent it is based on the ground that sec_6501 can have no possible application to this case fpaa suspended the sec_6501 period to assess tax a introduction petitioner next claims that even if the 6-year period specified in sec_6501 e a is applicable the 6-year period has expired petitioner’s claim is based on the argument that respondent’s issuance of the fpaa did not suspend the --- - running of the 6-year period we disagree with petitioner’s analysis b facts petitioner filed its federal_income_tax return form_1120 u s_corporation income_tax return on or about date on date respondent issued the fpaa the fpaa was issued before the expiration of years from the date petitioner filed its corporate return on date in response to the fpaa petitioner timely filed the petition in this case the question we must answer is whether the issuance of the fpaa and the filing of the petition suspended the running of the 6-year period of limitations contained in sec_6501 e 7’ section d provides sec d suspension when secretary makes administrative adjustment --if notice of a final_partnership_administrative_adjustment with respect to any taxable_year is mailed to the tax_matters_partner the running of the period specified in subsection a as modified by other provisions of this section shall be suspended-- for the period during which an action may be brought under sec_6226 and if a petition is filed under sec_6226 with respect to such administrative adjustment until the decision of the court becomes final and the fpaa was too late to suspend the minimum 3-year period provided for in sec a that period ran on either sept or see discussion supra p note it could not thereafter be suspended by the fpaa which was issued on date see sec d - - for year thereafter emphasis added the question we must answer is what is the period specified in subsection a the running of which is suspended subsection a initially refers to the period for assessing any_tax which is attributable to any partnership_item as we have previously held this is generally the period prescribed in sec_6501 subsection a then provides that the above- referenced period for assessing any_tax shall not expire before years after the later of the partnership return_due_date or filing_date as previously explained this minimum period may be greater or less than the period provided for in sec_6501 if the reference in section d to the period specified in subsection a means only the minimum period an fpaa issued after the minimum period but while the sec_6501 period is still open would not suspend the running of the sec_6501 period if on the other hand the period specified in subsection a means the period for assessing any_tax 8sec d was amended by tra sec_1233 111_stat_1023 prior to amendment sec d read as follows for the period during which an action may be brought under sec_6226 and if an action with respect to such administrative adjustment is brought during such period until the decision of the court in such action becomes final and the amendment applies to partnership tax years with respect to which the period under code sec for assessing tax has not expired on or before date - - which is attributable to any partnership_item which period shall not expire before years after the later of the filing of the partnership return or its due_date the issuance of the fpaa and the subsequent partnership-level litigation would suspend the running of any applicable_period of limitations we think that the latter interpretation is the correct one we recognize that the disputed statutory language is not a model of clarity thus in arriving at our conclusion that section d suspends the running of any applicable_period of limitations when an fpaa is issued and during the pendency of litigation in this court we again apply the well-established rule stated by the supreme court in badaracco v commissioner u s pincite statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government e i du pont de n264_us_456 see also 281_us_245 more recently judge roney in speaking for the former fifth circuit has observed that limitations statutes barring the collection_of_taxes otherwise due and unpaid are strictly construed in favor of the government 474_f2d_565 our interpretation of section d conforms to the general statutory scheme for allowing taxpayers to contest the see also 102_tc_380 and 94_tc_863 affd 954_f2d_653 11th cir in which we applied this rule when interpreting provisions of the statute_of_limitations in sec_6501 - -- commissioner’s income_tax determinations prior to assessment and collection the general statutory scheme provides that no assessment of a deficiency can be made prior to notice and an opportunity to petition this court see sec_6213 while issues are pending before this court the period of limitations for assessment is generally suspended sec_6503 provides that the mailing of a valid deficiency_notice suspends the running of the period of limitations with respect to the tax_liability that is the subject of such notice in the event a petition is filed with this court sec_6503 also suspends the running of the period of limitations until days after the decision of this court becomes final this protects the government against the running of the period of limitations during the time when it is statutorily prohibited from assessing any deficiency the tefra partnership provisions which provide for partnership issues to be determined at the partnership level parallel the deficiency procedures to the extent that notice the fpaa and the right to petition this court must generally be given prior to making any assessments attributable to partnership items or affected items see sec_6225 and sec_6226 section d is the partnership-level counterpart to sec_6503 in that it provides for the suspension of the running of the period of limitations during the period in which the government is prohibited from assessing tax attributable to a partnership_item -- - or affected_item our interpretation of section d as suspending the running of any open period of limitations applicable to petitioner on the date the fpaa was issued is consistent with the overall statutory scheme of the code which is to suspend the running of the applicable_period of limitations for making assessments during the time when taxpayers are permitted to contest the government’s determination and during which time the government is statutorily prohibited from making an assessment were we to interpret section d as only suspending the minimum period ie years from the later of the due_date or filing_date of the partnership return the issuance of an fpaa would not suspend the running of the applicable_period of limitations under sec_6501 this would result in the running and expiration of the applicable_period of limitations during the course of proceedings to resolve the underlying dispute we think it highly unlikely that congress intended to create a preassessment procedure for partners to contest partnership determinations during which the government is prohibited from making related assessments while at the same time allowing the applicable_period of limitations to expire during the time those preassessment procedures are being utilized our conclusion that the reference in section d to the period specified in subsection a refers to the period for - - assessing any_tax imposed by subtitle a and not just the minimum period included in subsection a is also supported by the same interpretation that is required to achieve the congressional purpose in section b which provides sec b extension by agreement ---- coordination with sec_6501 c -- any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items emphasis added ' as previously explained the above-quoted provision was intended to allow taxpayers and the commissioner to extend the period of limitations for assessments of tax attributable to partnership items only where the extension agreement expressly provides that it applies to tax attributable to partnership items thus the conference committee report for tefra states an agreement under sec_6501 relating to agreements to extend the period for assessment will apply to partnership items only if it expressly so provides h conf rept pincite 1982_2_cb_600 in willis et al partnership the tax referred to in sec a is restricted to tax attributable to any partnership_item or affected_item sec a sitra sec_1233 sec_111 stat amended code sec b prior to the amendment sec b was sec b - - taxation par a 6th ed it is explained a standard extension of the limitations_period under sec_6501 treasury form_872 with respect to nonpartnership_items does not apply to partnership and affected items unless it specifically so provides see also cohen millman the statute_of_limitations for partners j psp taxn however if the language in section b requiring an express provision for partnership items is interpreted to apply only when extending the minimum period of limitations in subsection a the legislative purpose would be thwarted such a narrow interpretation of the period described in subsection a would mean that the specificity required in an extension agreement referred to in section b was required only to extend the minimum period there would be no such requirement to refer explicitly to partnership-related assessments when extending the regular periods of limitations provided in sec_6501 but this is clearly not what congress intended by section b the only way to achieve the legislative objective is to interpret the reference in section b consistently with the way we interpreted section d thus the reference in section b to the period described in subsection a refers to -- - the period for assessing any_tax imposed by subtitle a rather than just the minimum period language interpreting the period specified in subsection a in section d as referring only to the minimum period for making assessments would produce additional anomalous results for example suppose that during the examination of a partnership and within years of the filing of the partnership return the commissioner and most of the partners agree to extend the period of limitations as to partnership items the only partners who do not extend the period of limitations are those who failed to file individual returns and could not be located more than years after the filing of the partnership return and due_date but prior to the end of the period as extended an fpaa is issued under any possible interpretation of section d the fpaa suspends the period of limitations for assessments attributable to any partnership_item or affected_item for the partners who signed extensions under sec_6501 the tax for those partners who did not file individual returns can be assessed at any time however if the partners who failed to file timely individual returns file their individual returns after a partnership-level proceeding is commenced the normal we recognize that sec d uses the word specified and sec b uses the word described when referring to subsection a we discern no difference in meaning between the two words in this context -- -- year period of limitations begins to run when those delinquent returns are filed see 464_us_386 if the issuance of the fpaa and the commencement of the partnership action do not suspend the running of the normal sec_6501 3-year period of limitations for the partners who failed to timely file and the decision of the court does not become final within years of the date they filed delinquent returns the statute_of_limitations will bar assessment against the partners who failed to timely file individual returns while the period of limitations will remain open for partners who filed timely returns again it is highly improbable that congress could have intended such a result tn 94_tc_863 we used a similar analysis in interpreting sec_6501 stating as we see it the rationale of the court_of_appeals could lead to unintended and adverse consequences for taxpayers and the internal_revenue_service for example if the information_return rather than the shareholder’s return starts the running of the statutory period for assessment then the time would expire years after the filing of the information_return even if the shareholder did not file a return while sec_6501 extends the assessment_period indefinitely as to taxpayers who fail to file returns the effect of the ninth circuit’s decision would be to engraft an exception for taxpayers who are shareholders of s_corporations those taxpayers would have a 3-year period with respect to flow-through items--a result clearly incorrect as a matter of law policy and judicial prerogative cf badaracco v commissioner u s pincite see also 464_us_386 continued -- - our conclusion that the period of limitations referred to in section d is the period of limitations that remains open when the fpaa is issued rather than just the minimum period is also consistent with the language of the conference committee report for tefra which states the period for assessment is suspended upon mailing of a notice of fpaa until the expiration of the period during which a petition for judicial review may be filed by any partner or if an action is brought during such period until the decision of the court has become final and for one year thereafter h conf rept supra pincite c b pincite emphasis added based on all the foregoing considerations we believe that our interpretation of section d is the more reasonable one especially in light of the previously mentioned admonition of the supreme court that statutes of limitations are to be strictly construed in favor of the government continued where in interpreting the statute_of_limitations in sec_6501 the court stated we agree with the conclusion of the court_of_appeals in the instant cases that congress could not have intended to create a situation in which persons who committed willful deliberate fraud would be in a better position than those who understated their income inadvertently and without fraud 4recently the supreme court again had occasion to comment on its approach to construing statutes of limitations when it stated even if it could credibly be argued that sec_6501 a continued - al --- adequate_disclosure finally petitioner argues that the 6-year period is inapplicable because petitioner’s return adequately disclosed any omitted income see sec_6501 e a adequate_disclosure requires that the return provides a clue to the existence of the omitted item 357_us_28 the clue does not have to be a detailed revelation of every fact underlying the transaction but must be sufficiently detailed to apprise respondent of the nature and amount of the transaction see 88_tc_1020 quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir the parties disagree over whether the return provides a clue indeed the parties disagree over which documents comprise the return such scontinued is ambiguous because it does not expressly indicate how it is to be applied to s_corporations and their stockholders the commissioner’s construction of the section is a reasonable one to say the least and we should accept it absent convincing grounds for rejecting it as noted in 464_us_386 limitations statutes barring the collection_of_taxes otherwise due and unpaid are strictly construed in favor of the government ’ id pincite quoting 474_f2d_565 ca5 506_us_523 n s-as a general_rule information contained in a partnership return will be taken into consideration in determining whether an omitted item was adequately disclosed on the return of a partner for purposes of sec_6501 e a see quick trust v continued - -- disagreements present genuine issues of material fact making a summary_judgment improper see rule b tit conclusion the motion shall be denied to reflect the foregoing an appropriate order will be issued reviewed by the court wells cohen chiechi vasquez gale thornton and marvel jj agree with this majority opinion continued commissioner 54_tc_1336 affd 444_f2d_90 8th cir respondent's position in the related case see gaf v commissioner t c _ includes among other arguments the argument that certain trust returns necessary to petitioner’s partnership return disclosure argument were never filed - - halpern j concurring in part and dissenting in part i introduction i agree with the majority’s analysis of the relationship between sections a and and its conclusions that section and sec_6501 provide alternative periods for the assessment of any_tax attributable to partnership items and affected items and section a provides a 3-year minimum period the 3-year minimum period for such assessments i also agree with the majority that the question of whether there was adequate_disclosure of any omitted income which would negate the application of the 6-year limitations_period provided by sec_6501 e a the 6-year period raises genuine issues of material fact making summary_judgment improper i do not agree with the majority that respondent’s issuance of a notice of final_partnership_administrative_adjustment fpaa on date days prior to the expiration of the 6-year period assuming that it does in fact apply in this case suspended the running of such limitations_period pursuant to section d it concur however with the result reached by the majority that the running of the 6-year period was suspended on date because of the concurrent issuance of a notice_of_deficiency under sec_6212 ‘without qualification judges parr and foley dissent from the majority’s opinion they do not distinguish between the continued il dispute with the majority section d provides that upon the mailing of an fpaa to the tax_matters_partner the running of the period specified in subsection a shall be suspended on the facts of this case there are three candidates for the period specified in subsection a the period specified in subsection a continued majority’s holdings that with respect to the assessment of deficiencies attributable to partnership items and affected items sec a provides an alternative minimum period of limitations to the period set forth in sec_6501 and the date notice of final_partnership_administrative_adjustment suspended the running of the 6-year period assuming it 1s applicable i agree with the majority’s first holding with respect to that holding judges parr and foley apparently believing that the statute is clear on its face have failed to answer the majority’s analysis that sec_6501 unequivocally provides the period of limitations within which the amount of any_tax shall be assessed and with respect to tax attributable to partnership items and affected items sec a merely provides that such sec_6501 period shall not expire before a certain date moreover sec_6222 provides that a partner shall on the partner’s return treat a partnership_item consistently with the treatment of that item on the partnership’s return the consistency_requirement failure to comply with the consistency_requirement opens the partner to the immediate_assessment of any deficiency attributable to such inconsistency see sec_6222 c failure to comply with the consistency_requirement is not taken into account under sec therefore if as judges parr and foley imply sec provides the exclusive period of limitations for assessing tax with respect to partnership items and affected items inconsistent treatment of partnership items provides no basis for an extended period of limitations under sec_6501 it is difficult to believe that congress intended such a result in the case of a fraudulent inconsistency or an inconsistency resulting in a substantial omission_of_income see sec_6501 e - - they are the 3-year minimum period which ended years after the partnership return was filed the 6-year period which ended years after petitioner’s return was filed and the period that ended on the later to end of the 3-year minimum period and the 6-year period the later-to-end period the majority holds that the period specified in subsection a is the later-to-end period i believe that it is the 3-year minimum period that dispute would be academic however given the facts of this case if the majority would adopt my analysis in the companion case gaf corp subs v commissioner t c and overrule 87_tc_783 and the cases that have followed it to the extent that they hold that we lack subject matter jurisdiction to redetermine a deficiency in tax attributable to affected items until the related partnership proceeding if any is completed if the majority were to do so then it would be compelled to hold that the notice_of_deficiency issued in gaf corp not the fpaa was valid to suspend the 6-year period petitioner’s motion for summary_judgment could still be denied and this case could still proceed to determine whether in fact there was a 6-year period applicable under sec_6501 e a and if so whether respondent’s proposed adjustments should be sustained on the merits iii discussion a introduction we must determine what congress intended by its reference in section d to the period specified in subsection a i believe that both technical and policy considerations lead to the conclusion that it is the 3-year minimum period and not as the majority holds the later-to-end period b section a and d in pertinent part section a provides t he period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions in pertinent part section d provides that if an fpaa is mailed to the tax_matters_partner the running of the period specified in subsection a shall be suspended the verb to specify means to state explicitly or in detail the american heritage dictionary 3d ed the only period explicitly set forth in subsection a of section is the 3-year minimum period indeed the sole purpose of section a to specify a 3-year minimum period as an alternative to the sec_6501 period under circumstances in which the -- - latter expires sooner the language of the statute section d thus plainly refers to the 3-year minimum period c notice_of_deficiency required to suspend the sec_6501 period i do not believe that in adding the tefra partnership provisions congress changed the general_rule that in order to suspend the sec_6501 period particular to any partner respondent must mail to that partner a notice_of_deficiency see sec_6503 the 3-year minimum period is a minimum period common to all of the partners partner-specific factors are irrelevant toa defense based on the expiration of the 3-year minimum period expiration of the 3-year minimum period is determined solely with reference to the filing of the partnership return any partner can defend for all the partners on the basis that the 3-year minimum period has expired in other words if a defense based on the expiration of the 3-year minimum period is raised ina partnership proceeding any disposition of that defense is conclusive for all of the parties to the proceeding the same cannot be said with respect to the later-to-end period when the later-to-end period is the period of sec_402 of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 added subchapter_c to chapter subtitle f of the internal_revenue_code the tefra partnership provisions the tefra partnership provisions now comprise sec_6221 through -- - limitations prescribed by sec_6501 for the assessment and collection of any_tax the sec_6501 period it is specific to each partner each partner is entitled to participate in the partnership proceeding for the purpose of asserting a period of limitations defense see sec_6226 if the majority is correct that an fpaa issued to the tax_matters_partner can suspend each partner’s sec_6501 period with respect to partnership items and affected items then each partner who believes that her sec_6501 period had expired prior to the issuance of the fpaa will be required to defend against the fpaa indeed unless all of the partners successfully raise a period of limitations defense against the fpaa i assume that respondent would be entitled to continue the partnership action on the theory that there is at least one partner whose sec_6501 period is still open the majority has painted itself into a corner by refusing to reconsider maxwell v commissioner supra see gaf corp subs v commissioner t c __ the majority does not agree that the period specified in subsection a is the 3-year minimum period because an fpaa issued thereafter would be ineffective to suspend any partner’s unexpired sec_6501 period of course i agree with the majority that it is unlikely that congress intended to create a preassessment procedure for partners to contest partnership determinations that could be manipulated to - frustrate by delay respondent’s ability to collect any_tax nevertheless absent any extension of the 3-year minimum period once that period has expired the unity of a single entity-level period of limitations is at an end the partnership items will still be determined in a unified partnership proceeding but a partner is a party to that proceeding only if the sec_6501 period particular to that partner has not expired see sec_6226 sec_6503 specifically provides that the running of the sec_6501 period shall be suspended after the mailing of a notice_of_deficiency under sec_6212 in order for respondent to proceed against one or more partners for deficiencies attributable to partnership items or affected items beyond the 3-year minimum period but within the partner’s sec_6501 period respondent should directly notify such partners of the partnership proceeding by notices of deficiency issued pursuant to sec_6212 assuming that i am right that maxwell v commissioner supra is wrong my approach presents a technically more straightforward approach to the statute ’ t assume that respondent would make a preliminary determination that the partners to whom he would send such notices of deficiency do indeed have open sec_6501 periods i recognize that the deficiency procedures provided for in subchapter_b chapter subtitle f of the internal_revenue_code subchapter_b do not generally apply to the assessment and collection of any computational adjustment resulting from a partnership proceeding see sec a unless subchapter_b applies respondent may have no authority to send the notice of continued -- - d other technical considerations the majority reads the reference to the period described in subsection a in paragraph of section b as a reference to the later-to-end period paragraph b of that same section contains the identical language the period described in subsection a may be extended b with respect to all partners by an agreement entered into by the secretary and the tax_matters_partner before the expiration of such period emphasis added because of the interplay between sections b and b it does not make sense to read section b b as referring to the later-to- end period sec_6227 generally provides a 3-year period of limitations on the filing of administrative adjustment requests partnership refund claims if a section b continued deficiency contemplated in sec_6212 without such authority which here respondent apparently does have the sending of the notice_of_deficiency might not be effective under sec_6503 to suspend the sec_6501 period that may be an appropriate result however since no partner-level determination is required sec_6227 provides sec_6227 special rule in case of extension of period of limitations under section the period prescribed by subsection a for filing of a request for an administrative adjustment shall be extended--- for the period within which an assessment may be made pursuant to an agreement or any extension thereof under section b and for months thereafter - - agreement which by virtue of sec_6227 operates to extend the period for making partnership refund claims may be entered into at any time within the later-to-end period and if that period is years for example it will be possible for such section b agreement to extend the 3-year limitations_period on partnership refund claims even after that period has expired that possibility exists because sec_6227 unlike sec_6511 which similarly extends the sec_6511 a 3-year limitations_period on refund claims in general is not specifically limited in its application to circumstances in which the agreement to extend the period for assessments was entered into during the basic 3-year limitations_period on filing refund claims that apparent difference which also makes no sense between sec_6227 and sec_6511 disappears however if we interpret the reference in section b to t he period described in subsection a as a reference to the 3-year minimum period the majority’s concern that respondent could be caught off guard if most but not all of the partners agree to extend the statute_of_limitations during the 3-year minimum period under section b a i assume is easily remedied if respondent insists on an extension binding on all partners under section b b if no such extension is forthcoming - - respondent can issue an fpaa and suspend the 3-year minimum period pursuant to section d be policy considerations my interpretation of congress’ intent based on the plain language of section d is consistent with what i believe congress intended to accomplish in enacting the tefra partnership provisions in 95_tc_388 we described congress’ intent as follows in enacting the partnership audit and litigation procedures congress contemplated the use of a unified proceeding in which all items of partnership income loss deduction or credit that affect each partner’s tax_liability would be uniformly adjusted at the partnership level we reached the following conclusion in the litigation context congress adopted the so-called ‘entity theory’ of partnership jurisprudence id quoting 94_tc_794 my reading of the period specified in subsection a as the 3-year minimum period is consistent with the application of an entity_theory to the litigation of partnership items in my view policy dictates that the period for issuing an fpaa that can automatically affect all of the partners should be the 3-year minimum period which is keyed to the partnership return under the majority’s interpretation of the period specified in subsection a as the later-to-end period the aggregation of partners each asserting an individual defense to the -- - administrative adjustment made by respondent to partnership items is antithetical to the unified nature of a partnership proceeding i would interpret section d consistently with the entity_theory of partnership reflected in congress’ establishment of the 3-year minimum period i would therefore interpret the phrase the period specified in subsection a as a reference to the 3-year minimum period tit conclusion i believe that the better reading of section d is that the period specified in subsection a is the 3-year minimum period i reach the same result as the majority however because of my position in gaf corp subs v commissioner supra whalen and beghe jj agree with this concurring opinion parr j dissenting i agree with judge foley's dissenting opinion and write separately only to note that in addition to misinterpreting the plain meaning of the words in the statute at issue the majority today reverses the position maintained by this court for more than a decade and disregards the policy concerns that served as the impetus for the tefra partnership provisions although the language of the statute leaves little doubt the answer to any question of whether section a provides the period of limitations for assessment with respect to partnership items for any taxable_year is made clear by the legislative_history of tefra the house conference_report provides the period of assessment with respect to partnership items or affected items for any partnership taxable_year shall not expire before years from the date of filing the partnership return or if later the last date prescribed for filing such return determined without extensions h conf_rep pincite 1982_2_cb_600 accordingly it is clear that the minimum period provided by section a is no more than the time that is the later of years from the date that the partnership return was filed or the latest date prescribed for filing the partnership return without extensions for instance if a calendar_year partnership filed its return on february and the last date prescribed for - filing its return without extensions is april the period of assessment does not expire until years after april the only exceptions to this rule are provided by statute for the filing of a false partnership return a substantial omission of partnership income no partnership return or a partnership return prepared by the secretary under sec_6020 see sec c - in addition a partner may extend the section a statute_of_limitations for himself or the tax_matters_partner may with the agreement of the secretary extend the statutory limitations_period for all partners see sec b therefore the section a period of limitations is not extended by a partner's later expiring sec_6501 limitation period in holding that section provides nothing more than a minimum period of limitations as an alternative to the sec_6501 limitations_period the majority abandons our own precedent that section a establishes the limitations_period for assessment of partnership items see 94_tc_787 section a provides generally for a 3-year period of limitations for the assessment of tax attributable to partnership items the running of the limitations_period is suspended when an fpaa for the taxable_year is mailed to the tax_matters_partner citation omitted 92_tc_804 -- - section a provides for a 3-year limitation period for the assessment of tax attributable to a partnership_item furthermore in 94_tc_853 the section a limitations_period had expired when the fpaa's were issued and we found that consequently the tax treatment of all partnership items with respect to these partnerships is final in accordance with the tax returns filed by these partnerships clearly there can be no partnership proceedings to adjust or modify the partnership items as reported sections and provide parallel but independent statutes of limitation section b which is the only subsection of section that refers to sec_6501 provides that any agreement under sec_6501 shall apply with ‘see also mckee et al federal taxn of partnerships partners par pincite n 3d ed once the limitations_period has run the tax treatment of all partnership items is final in accordance with the returns filed by the partnership deficiency proceedings do apply however to the assessment of affected items which require partnership level determinations and to the assessment of partnership items that have become nonpartnership_items see sec a a 94_tc_853 the taxpayer_relief_act_of_1997 publaw_105_34 sec_111 stat amended sec b by redesignating par as par and by inserting after paragraph a new par effective for agreements entered into after date sec_6501 titled extension by agreement provides where before expiration of the time prescribed in this continued - - respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items therefore normal extensions of a partner's personal limitations_period pursuant to sec_6501 are not applicable to extend the period of limitations with respect to partnership items unless the agreement expressly so provides this is because congress intended tefra to provide uniform treatment of partnership items to all the partners it is clear that for this result to obtain sections and while parallel in their provisions must be independent thus continued section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon sec_6501 provides only for the extension of the sec_6501 limitations_period therefore if sec_6501 were the controlling statute_of_limitations for assessments attributable to partnership items a normal sec_6501 agreement would extend the sec a period for assessment of partnership items which would make sec b superfluous furthermore although it is not an issue in the instant case respondent asserts that if petitioner's view is accepted a non-filing partner would escape taxation on a properly reported partnership_item majority op p however there is no limitation on assessing against a non-filer see sec_6501 therefore a non-filing partner would gain no immunity on a partnership_item by way of section because if the item was properly reported by the partnership there would be no partnership-level issue and section would never come into play continued -- - treatment of one partner separate from the others requires a special agreement by that partner as the majority states the intent of tefra is to provide a unified proceeding that will result in consistent treatment of partnership items to all partners continued the separateness of a proceeding with respect to a partner and a proceeding with respect to a partnership is evident from the legislative_history which provides a judicial determination of a partner's income_tax_liability not resulting from a partnership proceeding will not bar any adjustment to such liability attributable to the treatment of partnership items pursuant to a proceeding under these rules h conf rept pincite 1982_2_cb_600 see also sec_6222 if the partner fails to notify the secretary of its inconsistent treatment of a partnership_item the secretary may make a computational adjustment to conform the partnership_item to the partnership return and may assess immediately the tax_deficiency arising from the adjustment sec_301 a -1t c example temporary income_tax regs fed reg date if the partnership reports income in one calendar_year the partners are required to report income in that calendar_year however if the partnership did not file a return ie the partnership is a non-filer sec c provides that any_tax attributable to a partnership_item may be assessed at any time again note that the sec_6501 and provide similar remedies but they do so separately implicit in sec c is that the sec limitation period controls the partner-level limitations_period with respect to partnership items that is if the partnership-level limitations_period has not expired then even if the partner- level limitations_period has run the commissioner may assess the tax that is attributable to any partnership_item --- - before tefra adjustments with respect to partnership items were made to each partner's income_tax return at the time and if that return was examined the tax writing committees explained the tefra partnership provisions as follows t he tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level ina unified partnership proceeding rather than in separate proceedings with the partners thus sec_6221 provides for the determination of all partnership items at the partnership level rather than at the partner level majority op pp citations omitted despite its acknowledgment of the purpose of the tefra partnership rules the majority holds that if the partner's personal limitations_period has not expired then the partnership's limitations_period is irrelevant with respect to that partner so that the commissioner may make a partnership-- level determination of a partnership_item which would apply to only the partner with the unexpired personal limitations_period this result is contrary to the statutory scheme and frustrates the tefra goal to minimize inconsistent treatment of partners in addition to providing inconsistent treatment of partnership items the majority's holding will complicate the administration of the tefra statutes because it will cause nonpartnership_items to be adjudicated in tefra partnership-level proceedings which result is inconsistent with tefra policy -the separate treatment of partnership and nonpartnership_items in partnership proceedings is integral to the statutory framework of tefra and reflects the intent of congress for instance continued -- - for example if the fpaa is issued after the 3-year period of limitations provided in section a and none of the special rules of section c apply each partner will be obligated separately to assert its own sec_6501 statute_of_limitations defense in the tefra partnership-level proceeding in this circumstance each partner's proof will require the court to adjudicate items that have no relevance to the partnership eg whether the partner filed a return whether the partner executed a valid sec_6501 extension that did not expire before the fpaa was issued whether the partner omitted from gross_income an amount including nonpartnership income properly continued neither the secretary nor the taxpayer will be permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items except to the extent they become nonpartnership_items under the rules be raised in proceedings relating to nonpartnership_items of a partner the separate statute_of_limitations applicable to nonpartnership_items of a partner may have expired when the computational adjustment of a partner's tax_liability attributable to a fpaa or final court decision is made in such case neither the secretary to reduce a refund nor a partner to reduce an assessment may raise nonpartnership_items in determining the partner's tax_liability resulting from such computational adjustment h conf rept pincite 1982_2_cb_600 see also 87_tc_783 court cannot consider partnership items in a partner's personal case or nonpartnership_items in the partnership proceeding -- - includable therein which is in excess of percent of the amount of gross_income stated in the return etc in contrast if section is the only assessment_period for tefra partnership items the only relevant facts will be the partnership-related facts this will result in adjustments in the tax treatment of partnership items in one proceeding at the partnership level rather than in separate proceedings with the partners thus interpreting section a as it is written and as congress intended effects an entity approach that results in minimizing the inconsistent and unfair treatment of the same partnership_item accordingly i respectfully dissent chabot and foley jj agree with this dissent foley j dissenting the majority highlights the anomalous results gaps in the application of the statutory scheme and tax policy concerns if section d does not suspend the sec_6501 period of limitations if the statute needs repair we are not charged with the responsibility of fixing it see 937_f2d_526 10th cir stating that it is the function of the legislative branch not the judicial branch to make the laws the majority states that the statutory regime is distressingly complex and not a model of clarity yet exacerbates this ostensible problem by forcing sec_6501 an inapplicable provision into section a where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein see 83_tc_742 there is no such evidence of legislative purpose section a and d does not reference the sec_6501 limitations_period the period specified in subsection a referenced by subsection d is the 3-year period expiring on the later of the date the partnership return is filed or the last day for filing such return the statute and legislative_history do not support the majority’s holding -- - in essence the majority’s holding rests on the supreme court’s pronouncement that a statute_of_limitations receives strict construction in favor of the government see e i dupont de n264_us_456 strict construction is a close or rigid reading and interpretation of a law and refuses to expand the law by implications or equitable considerations black’s law dictionary 6th ed the majority however stretches the applicability of the statute to ensure that the government prevails that is reconstruction not strict construction accordingly i respectfully dissent chabot and parr jj agree with this dissent
